Citation Nr: 9923200	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  97-22 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for service-connected residuals, brain trauma with mood 
disorder.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	N. Lee Preston, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty for training from November 
1990 to April 1991 and from March 1994 to April 1995.  He has 
achieved the status of "veteran" by establishing a 
service-connected disability which entitles him to VA 
compensation.  See Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); 38 U.S.C.A. § 101(22), (24) (West 1991).

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which granted service connection 
for residuals of a brain trauma with mood disorder and 
assigned a 50 percent disability rating for that disorder.  
The veteran appealed the initial assignment of the 50 percent 
rating to the Board.

On the May 1997 VA Form 9 substantive appeal, the veteran 
claimed a total rating for compensation purposes based on 
individual unemployability.  In July 1997, the RO sent the 
veteran VA Forms 21-8940 and 21-4197, the formal application 
form for a total rating based on individual unemployability 
and a form to be completed by former employers.  The veteran 
never returned these forms.  The RO denied his claim and 
notified him in April 1998.  He did not appeal this issue to 
the Board.  However, he did raise it again at the March 1999 
hearing before the Board, and the Board also notes that the 
VA General Counsel has held that the Board has jurisdiction 
to address a claim for a total rating based on individual 
unemployability when it is raised in connection with a claim 
for an increased disability rating on a schedular basis and 
the Board has jurisdiction over the increased rating claim.  
See VAOGCPREC 06-96 at 9 (Aug. 16, 1996).


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Reasons for remand:

1.  Karnas v. Derwinski.  At a hearing before the Board in 
March 1999, the veteran argued that the RO, in assigning the 
initial disability rating for service-connected residuals of 
a brain trauma with mood disorder, should have considered 
both the old and the new rating criteria for evaluating 
mental disorders, which were revised in November 1996, 
because he filed his claim before the revisions to the 
criteria were effective.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991) (holding that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise).  In this regard, the 
Board notes that the veteran submitted a claim for service 
connection for the purpose of establishing entitlement to 
Vocational Rehabilitation benefits in June 1996 and did not 
file his formal claim for service connection for residuals of 
a brain trauma with mood disorder until November 19, 1996, 
after the new criteria for rating mental disorders became 
effective on November 7, 1996.  When the RO assigned the 
initial 50 percent disability rating for the 
service-connected disorder, it did so from the date of 
receipt of the informal claim for service connection in June 
1996 because the veteran had submitted his formal claim 
within one year from that date.  The Board concludes that the 
Karnas rule should also apply in this case because the formal 
claim was filed within one-year of the informal claim.  
Therefore, because the informal claim for service connection 
was filed prior to revision of the rating criteria, the case 
must be remanded for the RO to consider service-connected 
residuals of a brain trauma with mood disorder under both the 
old and new criteria for rating mental disorders and to 
provide him with notice of the old criteria.

2.  Fenderson v. West:  In Fenderson v. West, the Court 
observed that there is a "distinction between an original 
rating and a claim for an increased rating" and that this 
distinction "may be important . . . in terms of determining 
the evidence that can be used to decide whether the original 
rating on appeal was erroneous . . . ."  Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (emphasis in original).  The 
Court held in Fenderson that, where a veteran appealed the 
original or initial rating assigned for a disability, 
"staged" ratings could be assigned for separate periods of 
time based on facts found.  Fenderson, 12 Vet. App. at 126.  
In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case (SOC) concerning the appeal of an initial rating because 
in addressing that issue the RO "mistakenly treated the 
[veteran's] claim as one for an '[i]ncreased 
evaluation' . . . rather than as a disagreement with the 
original rating award, which is what it was."  Fenderson, 
12 Vet. App. at 132. (emphasis in the original).  The Board 
notes that the statement of the case in this case also 
characterized the issue as one for an "increased" 
evaluation.

3.  Total Rating Claim:  As noted in the Introduction to this 
decision, the Board has jurisdiction of this claim by virtue 
of the appealed increased rating claim.  At the hearing 
before the Board in March 1999, the veteran submitted an 
award letter, dated July 26, 1997, from the Social Security 
Administration (SSA) showing that he had been awarded 
disability benefits, subject to review within three years to 
see if disablement has continued.  The Board concludes that 
the RO should obtain the medical records on which the SSA 
based its decision and reconsider the veteran's claim for a 
total rating based on individual unemployability.  Murincsak 
v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must write to the veteran and 
ask him to provide a list of all places 
where he has been treated for his 
service-connected residuals of a brain 
trauma with mood disorder.  The RO should 
obtain any records of treatment not 
already in the claims file and place them 
in the claims file.

The RO must obtain the medical records 
from the SSA that that agency relied upon 
in determining in July 1997 that the 
veteran was disabled.

The RO must also provide the veteran with 
the usual forms that it provides to those 
who claim a total rating based on 
individual unemployability and give the 
veteran a reasonable amount of time to 
return the completed forms.  The veteran 
is hereby on notice that a claim for a 
total rating based on individual 
unemployability is a special type of 
increased rating claim and VA requires 
that particular information that is 
relevant to this claim be provided on 
certain forms.  It is a claim in which 
not only the veteran's level of physical 
or mental disability is taken into 
consideration but also his educational 
and occupational history.  If the veteran 
does not provide this information on the 
specified forms, benefits to which he 
otherwise may be entitled will not be 
paid.  38 C.F.R. § 3.151(a) (1998).  

2.  The Board observes that examination 
findings showing the current level of 
disability resulting from the 
service-connected residuals of a brain 
trauma with mood disorder are not 
relevant to the appeal of the initial 
assignment of the 50 percent disability 
rating for service-connected residuals of 
a brain trauma with mood disorder because 
that rating is based on the evidence that 
the RO had, or should have had, at the 
time that it assigned the rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  However, when considering an 
initial rating, "staged" ratings can be 
assigned for separate periods of time 
based on facts found.  Fenderson, 12 Vet. 
App. at 126.  Therefore, the RO must 
schedule the veteran for the type or 
types of examinations it considers 
necessary to obtain the medical 
information needed to ascertain the 
current level of disability resulting 
from the service-connected residuals of a 
brain trauma with mood disorder.

3.  The examiner(s) must be provided with 
the claims file and must review that 
entire medical history in the case 
relevant to the service-connected 
residuals of a brain trauma with mood 
disorder.  The examiner(s) must specify 
what neurologic and psychiatric 
impairments are the result of the 
service-connected brain trauma, which 
neurologic and psychiatric impairments 
appear to have been present around the 
time of the January and February 1997 VA 
examinations, and which, if any, 
neurologic and psychiatric impairments 
are currently present.  

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Veterans Appeals 
(Court).  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  The RO must adjudicate the claim for 
an initial rating in excess of 50 percent 
under both the new and old criteria for 
evaluating mental disorders.  If the 
current level of disability is different 
from that shown by evidence 
contemporaneous to the assignment of the 
initial rating, the RO may assign 
"staged" ratings for separate periods 
of time based on facts found in 
accordance with the Court's holding in 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the decision remains 
unfavorable, the RO is to provide the 
veteran a supplemental statement of the 
case which gives him notice of the old 
rating criteria for mental disorders 
because he was not given notice of these 
criteria in the statement of the case.  
In the supplemental statement of the 
case, the RO should characterize the 
issue on appeal as one for an "initial" 
or "original" rating and not one for an 
"increased" rating.  The RO must also 
readjudicate the issue of a total rating 
based on individual unemployability based 
on the evidence in its entirety including 
records obtained from SSA.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  On remand, the appellant is free to 
submit additional evidence and argument.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  However, he need 
take no action unless otherwise notified.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


